United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2528
                                   ___________

Candice M. Sina,                      *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the District
                                      * of Minnesota.
Mortgage Electronic Registration      *
Systems, Inc.; Wilford & Geske, P.A.; *      [UNPUBLISHED]
James A. Geske,                       *
                                      *
                   Appellees.         *
                                 ___________

                             Submitted: March 17, 2005
                                Filed: March 23, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Candice M. Sina appeals the district court’s* grant of summary judgment in
Sina’s action brought under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
et seq. Having carefully reviewed the record, we conclude summary judgment was



      *
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
G. Lebedoff, Chief United States Magistrate Judge for the District of Minnesota.
properly entered for the reasons stated by the district court. Thus, we affirm without
further discussion. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-